Citation Nr: 0710705	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-26 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected bronchial asthma, currently rated as 60 
percent disabling.

2.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant served on active duty from September 
1958 to August 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  In an April 2004 rating decision, the 
RO granted service connection for right ear hearing loss, and 
then combining that disorder with the previously service-
connected left ear disorder, evaluated service-connected 
bilateral hearing loss as 0 percent disabling, effective from 
May 22, 1990.  In a June 2004, rating decision, the RO 
increased the disability evaluation for service-connected 
bronchial asthma from a 30 percent rating to a 60 percent 
rating, effective from February 7, 2000.  The veteran 
ultimately perfected appeals as to the denial of a 
compensable disability evaluation for service-connected 
bilateral hearing loss and the denial of a disability 
evaluation in excess of 60 percent for service-connected 
bronchial asthma.  

In the July 2004 substantive appeal submitted by the veteran, 
he requested that he be provided a hearing at the RO before a 
member of the Board.  In August 2004, however, the veteran 
notified the RO that he no longer desired a hearing before 
the Board.  The case is now ready for appellate review.  

In the January 2007 Appellant's Brief, the veteran's service 
representative asserted a claim for an earlier effective date 
for the grant of the increased rating for service-connected 
bronchial asthma.  This issue has not been developed for 
appeal and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected bronchial asthma 
disability is manifested by shortness of breath, wheezing, 
limitation of daily activity level, and use of inhalers as 
well as corticosteroids, which does not equate to bronchial 
asthma with findings of FEV-1 less than 40 percent predicted, 
or; FEV-1/FVC less than 40 percent, or; more than one attack 
per week with episodes of respiratory failure, or; requiring 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.

2.  On VA audiological examination in February 2002, the 
veteran had average puretone decibels loss of 48 decibels in 
the right ear and 53 decibels in the left ear, with speech 
recognition scores of 96 percent in the right ear and 80 
percent in the left ear.  

3.  The evidence does not reflect that the veteran has an 
exceptional or unusual disability picture related to his 
bronchial asthma or his bilateral sensorineural hearing loss 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for the veteran's service-connected bronchial asthma 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6602 (2006).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.85, Diagnostic Code 
6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a compensable 
disability evaluation for service-connected bilateral hearing 
loss; and entitlement to a disability evaluation in excess of 
60 percent for his service-connected bronchial asthma.  

In the interest of clarity, the Board will initially address 
the matter of whether these issues have been appropriately 
developed for appellate purposes.  Finally, the Board will 
analyze the veteran's claims.

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.

The RO provided the veteran with a copy of the appealed April 
2004 rating decision, April 2004 statement of the case, June 
2004 rating decision, June 2004 supplemental statement of the 
case, and March 2005 supplemental statement of the case that 
discussed the pertinent evidence, and the laws and 
regulations related to the increased rating claims.  These 
documents essentially notified the veteran of the evidence 
needed to prevail on his claims.

In addition, in a letter dated in May 2005, the RO notified 
the veteran of the evidence needed to substantiate his 
claims, and offered to assist him in obtaining any relevant 
evidence, and requested that he submit any additional 
evidence.  This letters gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the foregoing, the Board finds that the rating 
decisions, statements of the case, supplemental statements of 
the case, and notice letter dated in May 2005 complied with 
the specific requirements of Quartuccio (identifying evidence 
to substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The CAVC previously held in part in Pelegrini, supra, that a 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the May 2005 letter, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his claims on appeal, and clarified 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.  In the April 2004 and June 2004 rating decisions, the 
RO essentially denied the veteran's claims now on appeal.  

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  While the notice provided to the veteran in May 
2005 was not have provided the veteran prior to the initial 
rating decisions, the notice was provided by the AOJ prior to 
the transfer and certification of the veteran's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and over 60 days passed between the issuance of 
this letter and the certification of the appeal, and the 
veteran did not identify any additional evidence or 
information that he believed to be relevant to his claim..  
Thus, any defect with respect to the timing of the notice 
requirement was non-prejudicial, and VA's duty to notify the 
veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the present case, the evidence includes service medical 
records, VA medical records, private medical records, and 
Social Security Administration (SSA) medical records.  In 
addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim. 38 C.F.R. § 3.159received 
in(4).  Here, VA provided VA medical examinations in April 
2000 and February 2002, and the examiners rendered considered 
medical opinions regarding the pertinent issues in this 
matter.

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claims for increased ratings; 
was notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and also was notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
of increased ratings is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Thus, all obtainable evidence identified by the veteran was 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record or previously 
sought, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of duty-to-assist notice by 
the RO discussed above constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for increased compensation, e.g., 
as to potential downstream issues such as effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  

Increased Rating for Bronchial Asthma

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2006) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2006).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2006).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2006).

In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder.  In this case, the veteran's bronchial asthma 
has been evaluated using criteria set forth at 38 C.F.R. § 
4.97, Diagnostic Code 6602.  The veteran specifically 
contends that a total (100 percent) rating should be assigned 
under Diagnostic Code 6602 as he has required the daily use 
of corticosteroids since the filing of the current claim.  
After a review of the evidence, the Board finds that the 
evidence does not support the assignment of a rating in 
excess of 60 percent.

As an initial matter, in considering the veteran's claim, the 
Board acknowledges the veteran's descriptions of his current 
symptoms of asthma in personal statements, VA examination 
reports, and VA and private treatment notes.  The opinions 
and observations of the veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.97, 
Diagnostic Code 6602 with respect to determining the severity 
of his service-connected asthma disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) 
(2006).

Under Diagnostic Code 6602, a 60 percent evaluation requires 
that FEV-1 of 40 to 55 percent predicted; FEV-1/FVC of 40 to 
55 percent; at least monthly visits to a physician for 
required care of exacerbations; or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is assigned for 
bronchial asthma findings of FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  See 38 
C.F.R. § 4.97, Diagnostic Code 6602 (2006).

The evidence of record indicates that the veteran underwent a 
VA pulmonary function testing (PFT) in February 2002.  The 
veteran's PFT pre-medication results included an FEV-1 of 45 
percent predicted and an FEV-1/FVC of 78 percent predicted.  
The veteran's PFT post-bronchodilatation results included 
FEV-1 of 64 percent predicted and an FEV-1/FVC of 91 percent 
predicted.  In cases where pre- and post- bronchodilatation 
results are obtained, it is the post- bronchodilatation 
results that are the operative values for VA purposes.  See 
61 Fed. Reg. 46723 (Sept. 5, 1996).  

These VA pulmonary function test results do not support 
entitlement to a 60 percent rating, nor do they support a 
rating in excess of 60 percent under Diagnostic Code 6602.  
Notwithstanding, based upon a review of the medical records 
in the claims file, and in particular a review of the 
medications prescribed to the veteran at the Roseburg VA 
Medical Center (VAMC), the RO found intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids had been prescribed, thereby warranting the 
current 60 percent disability rating.  The Board concurs with 
that assessment, but finds that an evaluation in excess of 
the currently assigned 60 percent rating is not warranted.  

The Board acknowledges the veteran's argument that, from 
1980, he has been prescribed daily corticosteroids.  
Significantly, however, his treatment records do not document 
that his service-connected disability requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications, and the competent medical 
evidence of record does not show that he suffers from more 
than one attack of bronchial asthma per week with episodes of 
respiratory failure.

For example, in the report of a February 2002 VA respiratory 
examination, the examiner noted that the veteran's "present 
medications" were "albuteral inhaler, 2 puffs one to four 
times daily; and Flunisolide, 2 puffs once or twice a week."  
Significantly, the physician did not identify the daily use 
of systemic high dose corticosteroids or immuno-suppressive 
medications.  Further, in the report, the veteran was said to 
have denied any asthma attacks during the previous 10 to 15 
years.  It was noted that he did not use oxygen, and that he 
had not been incapacitated since a 1958 hospitalization while 
he was in the Army.  Following examination, the resulting 
diagnosis was chronic, severe, obstructive airway disease 
with bronchial asthma.  

The Board recognizes that the evidence of record shows that 
the veteran has a significant respiratory disability 
requiring daily inhaler use and intermittent treatment at the 
VAMC with systemic corticosteroids.  Critically, however, the 
competent medical evidence of record does not show consistent 
prescribed daily use of systemic (oral or parenteral) high 
dose corticosteroids, nor does it show the requisite 
pathology on pulmonary function testing for an increased 
disability rating.

Based on the evidence discussed above, the Board finds that 
the veteran's symptomatology continues to more nearly 
approximate the criteria for a 60 percent rating under 
Diagnostic Code 6602.  See 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 6602 (2006).  In the absence of any clinical findings 
showing that the veteran's asthma is manifested by FEV-1 less 
than 40 percent predicted, FEV-1/FVC less than 40 percent, or 
more than one asthmatic attack per week with episodes of 
respiratory failure or requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immunosuppressive 
medications, the Board concludes that the preponderance of 
the evidence is against the claim, and that a higher rating 
is not warranted on that basis.

The Board has considered whether the veteran's bronchial 
asthma disability picture warrants an increased rating on an 
extraschedular basis.  Regulation permits extra-schedular 
rating when "the schedular evaluations are found to be 
inadequate . . . [because] the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2006).  In this case, the Schedule is not 
inadequate.  A higher rating of 100 percent is available 
under the Schedule for the veteran's service-connected asthma 
disability.  But, as discussed above, the presence of 
findings meeting the schedular criteria for an increased 
rating have not been shown.  In addition, it has not been 
shown that the service-connected asthma disability alone has 
required frequent periods of hospitalization or produced 
marked interference with the veteran's employment.  For these 
reasons, the assignment of an extraschedular rating for the 
veteran's asthma disability is not warranted.

Compensable Rating for Bilateral Hearing Loss

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, by virtue of a December 1992 Board decision and 
January 1993 rating decision, service connection was granted 
for left ear hearing loss, and assigned a 0 percent 
disability evaluation, effective from May 22, 1990.  In 
February 2000, the veteran filed the current claim for an 
increased (compensable) disability evaluation for hearing 
loss.  In an April 2004 rating decision, service connection 
was granted for right ear hearing loss, and the combined 
service-connected bilateral hearing loss was assigned a 0 
percent disability evaluation, effective from May 22, 1990.  
The veteran's representative has argued that his hearing loss 
presents an exceptional or unusual disability picture 
warranting an extraschedular evaluation.  

In February 2002, the veteran was afforded a VA audiological 
evaluation for the purpose of determining the severity of his 
bilateral hearing loss.  The puretone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
65
60
LEFT
25
40
70
75

The veteran's average puretone decibel loss was 48 decibels 
in the right ear and 53 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 80 percent in the left ear.  The 
pertinent diagnosis was mild hearing loss at 1000 and 2000 
Hertz bilaterally, with severe hearing loss at 3000 Hertz and 
above, bilaterally.  

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2006).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average" as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment where the axes intersect.  
The results are then matched between the "better" ear and 
the "poorer" ear on Table VII to produce a disability 
rating under Code 6100.

The findings of the VA audiological examination noted above 
have been applied to the foregoing criteria for the 
evaluation of bilateral hearing.  These findings, as applied 
to 38 C.F.R. Part 4, § 4.85, Table VI, correspond to Level I 
hearing in the right ear, and Level IV hearing in the left.  
Level I hearing in the right ear and Level IV hearing in the 
left ear warrants a noncompensable evaluation.  38 C.F.R. 
Part 4, § 4.85, Table VII, Diagnostic Code 6100.  The veteran 
does not have an exceptional pattern of hearing impairment as 
defined in 38 C.F.R. § 4.86.  In light of the evidence of 
record, the veteran's bilateral sensorineural hearing loss is 
clearly rated in accordance with his current level of ratable 
disability, as set forth in applicable hearing schedule 
criteria.

Given that the April 2004 rating decision represents the 
initial grant of service connection for right ear hearing 
loss, the Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999). The record, however, does not support assigning a 
compensable disability rating during the entire time period 
in question.

The Board has considered whether the veteran's hearing loss 
disability picture warrants a compensable rating on an 
extraschedular basis.  Regulation permits extra-schedular 
rating when "the schedular evaluations are found to be 
inadequate . . . [because] the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2006).  The rating schedule, however, is meant 
to compensate for the average impairment in civil occupations 
generally resulting from disability.  38 C.F.R. § 3.321 
(2006).  Although the veteran and his representative have 
made assertions regarding the effect of his hearing loss on 
his day to day living, he has presented no evidence other 
than his assertions made in connection with this appeal that 
would indicate that there exist such factors as marked 
interference with employment or frequent periods of 
hospitalization resulting from his service-connected 
bilateral hearing loss.  

The Board is cognizant of, and indeed, sympathetic to the 
veteran's argument pertaining to the difficulties he has 
experienced associated with his hearing loss.  For purposes 
of rating disabilities which arise out of a service connected 
hearing loss, however, the Board is restricted to a 
mechanical application of the rating schedule to the numeric 
values found.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Based upon current findings and on the review of the 
entire evidence in the veteran's claims folder, the Board 
finds that the veteran's hearing loss does not approach the 
level required for the assignment of a compensable 
evaluation.  In view of the evidence of record, the 
provisions of 38 C.F.R. §§ 4.3 and 4.7 (2006) are not for 
application.  The preponderance of the evidence is against 
the grant of compensable rating, and the veteran's claim, 
therefore, must be denied.




ORDER

Entitlement to an disability evaluation in excess of 60 
percent for service-connected bronchial asthma, is denied.

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.  




____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


